Order denying motion for consolidation unanimously modified on the law and the facts and in the exercise of discretion, so as to direct a joint trial of Action No. 20 with the 19 consolidated actions when the latter are reached for trial. Although the actions cannot be consolidated organically, they should be tried jointly. They all arise out of the same accident, require much the same proof, and would work no substantial prejudice to any of the parties (Civ. Prac. Act, § 96-a; Vidal v. Sheffield Farms Co., 208 Misc. 438). In view of the large number of parties who will be presenting medical proof, it may not be inappropriate for the trial court, in the exercise of its discretion, to direct a trial to determine the issue of liability alone before proceeding to try the issue of damages (Civ. Prac. Act, § 443). Settle Order. Concur— Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.